DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A lift assembly comprising: a frame; a lift mechanism associated with the frame; a platform attached to the lift mechanism; one or more sidewalls attached to, and configured to contain, the platform; a drive assembly configured to move the lift mechanism, wherein the lift mechanism moves the platform; a control system configured to communicate with the drive assembly; and one or more sensors; wherein the one or more sensors comprises: a temperature sensor associated with the drive assembly; a current sensor associated with the drive assembly; and one or more load sensors, associated with the platform and configured to sense weight of the platform; wherein the control system comprises: a cab controller comprising one or more user inputs; a landing controller comprising one or more user inputs; control circuitry; one or more connection ports connected to the control circuitry; one or more processors connected to the control circuitry; a first indicator system; and a second indicator system configured to be viewable from the platform; and wherein the control system is configured to: set a fault condition based on a comparison of data from the one or more sensors and a threshold sensor value; determine an operating mode for the control system based on the fault condition; and indicate, using the first indicator and the second indicator system, the fault condition.”
None of the references of the prior art teach or suggest the elements of the lift system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Claims 9-15 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 9, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A lift assembly comprising: a frame; a lift mechanism associated with the frame; a platform attached to the lift mechanism; one or more sidewalls attached to, and configured to contain, the platform; a drive assembly configured to move the lift mechanism, wherein the lift mechanism moves the platform; a control system configured to communicate with the drive assembly; and one or more sensors; wherein the control system comprises: a cab controller with one or more user inputs; control circuitry; one or more connection ports connected to the control circuitry; one or more processors connected to the control circuitry; a first indicator system; and a second indicator system configured to be viewable from the platform; and wherein the control system is configured to: set a fault condition based on a comparison of data from the one or more sensors and a threshold sensor value; determine an operating mode for the control system based on the fault condition and the data from the one or more sensors; and indicate, using the indicator system, a fault condition.”
None of the references of the prior art teach or suggest the elements of the lift system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Claims 16-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 16, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A lift assembly comprising: a frame; a lift mechanism associated with the frame; a platform attached to the lift mechanism; one or more sidewalls attached to, and configured to contain, the platform; a drive assembly configured to move the lift mechanism, wherein the lift mechanism moves the platform; a control system configured to communicate with the drive assembly; and one or more sensors; wherein the control system comprises: a cab controller with one or more user inputs; control circuitry; one or more connection ports connected to the control circuitry; one or more processors connected to the control circuitry; a first indicator system; and a second indicator system configured to be viewable from the platform; a network communication system; and wherein the control system is configured to: set a fault condition based on a comparison of data from the one or more sensors and a threshold sensor value; determine an operating mode for the control system based on the fault condition; and indicate, using the indicator system, a fault condition.”
None of the references of the prior art teach or suggest the elements of the lift system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654